Order entered February 26, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01368-CR

                        VINCENT CROWLEY BERTRAND, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. F12-56252-L

                                              ORDER
        The Court REINSTATES the appeal.

        On January 23, 2015, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and is represented by court-appointed counsel Jeff

Buchwald; (3) Mr. Buchwald’s explanation for the delay in filing appellant’s brief was because

the record was incomplete due to his inadvertent failure to request the speedy trial hearing

recorded by a court reporter other than official court reporter; (4) Mr. Buchwald has now

requested the record from court reporter Sasha Brooks; (5) Ms. Brooks should be given thirty

days from the February 20, 2015 findings to file the record of the speedy trial hearing; and (6)

appellant’s brief should be filed thirty days after the reporter’s record is filed.
       We ORDER court reporter Sasha Brooks to file by MARCH 23, 2015 the reporter’s

record, including any exhibits admitted into evidence, of the July 18, 2014 hearing on appellant’s

motion for a speedy trial.

       We ORDER appellant to file his brief by APRIL 21, 2015.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sasha

Brooks, official court reporter, 101st Judicial District Court, and to counsel for all parties.

                                                       /s/     ADA BROWN
                                                               JUSTICE